United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, HOWELL MILL
POST OFFICE, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Frankie Anderson, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1452
Issued: September 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 25, 2015 appellant, through her representative, filed a timely appeal from
January 9 and February 25, 2015 merit decisions of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that her June 5,
2012 spinal surgery was causally related to the January 14, 2010 employment injury; and
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

(2) whether appellant met her burden of proof to establish a recurrence of disability commencing
November 4, 2013 due to the accepted cervical, thoracic, and lumbar strains.
On appeal appellant’s representative asserts that appellant has accepted spinal stenosis
and lumbar spondylolisthesis and that OWCP did not follow the hearing representative’s
instructions to ask its medical adviser whether appellant’s surgery was connected to the accepted
injury.
FACTUAL HISTORY
On January 14, 2010 appellant, then a 53-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her head, neck, shoulder, and back when a customer
backed into her postal vehicle that day. She returned to modified duty. OWCP accepted
cervical, thoracic, and lumbar strains.
Appellant filed a claim for wage-loss compensation for the period commencing
September 30, 2010. She returned to modified duty on November 4, 2010.
By decision dated December 29, 2010, OWCP denied appellant’s claim for compensation
finding that the medical evidence failed to establish disability related to the accepted conditions.
On June 5, 2012 appellant underwent fusion surgery.
On July 10, 2012 the employing establishment informed OWCP that appellant had a third
party recovery regarding the January 14, 2010 employment injury and forwarded a check for
$1,274.60. An attached statement of third-party recovery indicated that there was a surplus of
$51,424.19 as a credit against future benefits. The record indicates that appellant stopped work
in June 2012 and took sick and annual leave until August 3, 2012, when she again began
claiming compensation.
By letter dated October 9, 2013, OWCP informed appellant that it had received a
retroactive authorization request for a hospital stay for a red blood cell disorder. It informed her
of the medical evidence needed to establish that the diagnosed condition or hospitalization was
employment related.
On December 4, 2013 appellant filed a claim for recurrence (Form CA-2a) commencing
November 4, 2013. She alleged that she was unable to perform job duties of casing mail due to
neck and lower back spasms and a swollen right knee. An employing establishment manager
indicated that adjustments had been made to appellant’s regular duties after the January 2010
employment injury.
Appellant also submitted claims for total disability compensation (Form CA-7) beginning
in August 2012.3 The record indicates that she returned to part-time modified duty in
3

The Form CA-7 claims were for the periods August 31, 2012 to October 1, 2013 (received by OWCP on
December 4, 2013), August to September 3, 2012, (received December 18, 2013), October 25 to December 2, 2013
and December 2 to 13, 2013 (both received by OWCP on December 19, 2013.

2

October 2013 and thereafter worked two to three hours daily. Appellant’s disability claims
thereafter reflected that they were for partial disability.
In support of her recurrence claim, appellant submitted a January 14, 2010 cervical spine
x-ray report that showed degenerative changes at C6-7. On a June 20, 2012 form report
Dr. Lee A. Kelley, a Board-certified orthopedic surgeon, diagnosed lumbar stenosis, and
spondylolisthesis and reported that appellant had surgery on June 5, 2012. In reports dated
January 8 and 21, 2013, he noted that she was totally disabled following surgery with an
anticipated return to work of June 10, 2013. In December 2, 2013 reports, Dr. Jason E. Berendt,
an internist, noted appellant’s complaint that her right leg hurt with standing and prolonged
walking. He diagnosed lumbar radiculopathy and recommended that she follow up with her
orthopedic physicians. Dr. Berendt advised that appellant could return to regular duty that day.
By letter dated December 13, 2013, OWCP informed appellant of the evidence needed to
support her recurrence claim.
On December 26, 2013 Dr. Craig A. Kaplan, Board-certified in family medicine, advised
that appellant could not work that day due to pain. On January 3, 2014 Dr. Alexis M. Atwater,
Board-certified in family medicine, advised that she had been ill since December 31, 2013 and
could resume unrestricted work on January 6, 2014.
In an October 21, 2013 treatment note, Dr. Kelley reported that appellant had returned to
modified duty on October 21, 2013, but had increasing radiating lumbosacral pain and difficulty
walking up and down stairs. Appellant had restricted lumbosacral range of motion. Sensory and
motor examinations, and straight leg raising were negative. Dr. Kelley recommended a magnetic
resonance imaging (MRI) scan. A November 5, 2013 lumbar spine MRI scan showed surgical
changes and progression of degenerative disc disease at L2-3 and L3-4 when compared to a
June 1, 2012 preoperative examination.4 On November 25, 2013 Dr. Kelley discussed the MRI
scan findings. He referred appellant for steroid injections at L3-4.
Appellant submitted additional claims for wage-loss compensation (Form CA-7) on
January 14, 2014 for the period December 21, 2013 to January 4, 2014, and on February 6, 2014
for the period January 13 to February 24, 2014.
In a February 14, 2014 decision, OWCP denied appellant’s claim for recurrence
commencing on November 4, 2013 because the medical evidence failed to establish disability for
that period was due to a material change or worsening of the employment injury. In another
February 14, 2014 decision, it also denied her claims for wage-loss compensation for the periods
August 1, 2012 to December 13, 2013 as she had failed to support her claims with sufficient
medical evidence.
Appellant submitted a Form CA-7 on February 28, 2014 for the period January 27 to
February 6, 2014.

4

Appellant also submitted medical evidence relating to her left shoulder, sinusitis, knee pain, edema, right lower
quadrant abdominal pain, and a sore throat not relevant to the instant claim.

3

On March 7, 2014 appellant accepted a modified clerk position.
By letter dated March 19, 2014, appellant requested a hearing before an OWCP hearing
representative. She submitted additional medical evidence including January 14, 2010 thoracic
and lumbar spine x-rays that showed degenerative spondylosis and no acute findings. In a
December 5, 2011 report, Dr. Kelley described the employment injury and noted that appellant
was working regular duty at that time. He further noted her complaints of radiating right and left
buttock pain. Examination demonstrated mild pain with bending. Straight leg raising was
negative, and motor and sensory examination were normal. Dr. Kelley advised that a July 25,
2010 MRI scan demonstrated grade 1 spondylolisthesis at L4-5 with moderate to advanced
stenosis and early spondylolisthesis at L5-S1. He recommended spinal fusion surgery. In
reports dated November 25, 2013 and March 18, 2014, Dr. Kelley provided restrictions to
appellant’s activity.
OWCP denied appellant’s claim for partial wage-loss compensation for the periods
December 21, 2013 to January 4, 2014, 36 hours, and January 13 to February 24, 2014, 54 hours,
by decision dated March 28, 2014. By decision dated April 7, 2014, OWCP denied appellant’s
claim for partial wage-loss compensation for the period January 27 to February 6, 2014 because
the record failed to reflect sufficient support for disability for the claimed periods due to the
employment injury.5
Appellant, who had been working part time since October 2013, stopped work on
April 21, 2014. She returned to modified part-time work on May 13, 2014 and again stopped
work on June 9, 2014.
On July 22, 2014 appellant claimed additional partial disability compensation for the
period October 26, 2013 through June 27, 2014. Time analysis forms covering the period
beginning October 26, 2013 indicated that she generally worked two to three hours daily with
sporadic increases in the number of hours worked.
In a June 30, 2014 report, Dr. Zouheir A. Shama, a surgeon, noted appellant’s complaint
of radiating back pain. He described limited lumbar range of motion on physical examination
and diagnosed lumbar, neck, and thoracic sprains. Dr. Shama recommended a lumbar MRI scan
study and provided physical restrictions.
By decision dated August 27, 2014, an OWCP hearing representative set aside the
February 14, 2014 recurrence decision and remanded the case to OWCP for further development.
The hearing representative also found that OWCP had not followed its procedures prior to
authorizing the June 5, 2012 fusion surgery. The case was remanded for OWCP to prepare a
statement of accepted facts (SOAF) and seek an opinion from an OWCP medical adviser as to
causal relationship between the June 5, 2012 lumbar fusion surgery and the January 14, 2010
employment injury and to thereafter revisit the claim for recurrence of disability commencing
November 4, 2013.

5

Appellant also submitted medical evidence regarding a leg injury that occurred on April 1, 2014.

4

On September 3, 2014 Dr. H.P. Hogshead, a Board-certified orthopedic surgeon and
OWCP medical adviser, noted the accepted conditions of lumbar, thoracic, and cervical sprain.
He advised that surgical spinal fusion was never indicated for a sprain-type injury and concluded
that the January 14, 2010 employment injury was not relevant to the subsequent surgery.
Appellant submitted a September 22, 2014 request for reconsideration and submitted
additional medical evidence.6
Appellant thereafter submitted a May 2, 2014 report in which Dr. Shama described the
employment injury and further noted that in 2013 she had a nonwork-related automobile
accident. Dr. Shama noted examination findings and diagnosed lumbar, thoracic, and neck
sprains. He opined that, following the January 14, 2010 employment injury, appellant continued
to have residuals and continued to perform work duties that aggravated her condition. These
included prolonged sitting, standing, bending, stooping, lifting, and walking. On June 2, 2014
Dr. Shama reiterated his findings and conclusions. On July 1 and August 5, 2014 he noted
appellant’s June 5, 2012 surgery for spinal stenosis, that she could not return to work until
October 2013, and that she then worked modified duties. Dr. Shama further related that she had
been off work since June 9, 2014 when she developed pain as a result of work duties of filing,
sitting, standing, and walking. He advised that appellant could not work eight hours a day.
A June 1, 2012 lumbar MRI scan report showed a mild increase in central canal stenosis
at L4-5 and L5-S1 when compared with a July 25, 2010 study. A June 5, 2012 operative report
indicated that Dr. Kelley performed laminectomies and decompression with interbody implants
and fusion from L4 to S1. He described preoperative and postoperative diagnoses as lumbar
spinal stenosis at L3-4, L4-5, and L5-S1 with degenerative spondylolisthesis at L4-5 and L5-S1.
A June 8, 2012 discharge summary described appellant’s hospital course.
In a September 26, 2014 decision, OWCP denied appellant’s July 22, 2014 claim for
disability compensation for the periods October 26, 2013 to June 27, 2014 and any period
thereafter because the medical evidence was insufficient to establish that the claimed disability
was caused by the January 14, 2010 work injury. It further found that the June 5, 2012 fusion
surgery was not necessitated by the January 14, 2010 work injury as it was for lumbar spinal
stenosis and degenerative spondylolisthesis which were not accepted conditions.
On September 30, 2014 OWCP requested that appellant submit the June 1, 2012 lumbar
MRI scan report and all hospital records regarding the June 5, 2012 surgery. On October 8, 2014
Dr. Shama indicated that it was expected that she would return to her bid assignment within six
months.
In November 2014, consistent with the hearing representative’s remand on the issue of
disability, OWCP referred appellant to Dr. Alexander N. Doman, a Board-certified orthopedic
surgeon, for a second opinion. A SOAF described the January 14, 2010 injury, the regular duties
of a letter carrier, and the physical requirements of her most recent limited-duty position. It
indicated that preexisting medical conditions included spondylolisthesis and stenosis at L5-S1
6

OWCP later clarified that the request for reconsideration was premature as the August 27, 2014 decision had
remanded the case for further development.

5

and disc desiccation at L1-2, and that the accepted conditions were strains to the cervical,
thoracic, and lumbar spine.
In a December 22, 2014 report, Dr. Doman noted his review of the SOAF and medical
record and appellant’s complaints of back pain. Examination demonstrated a normal gait,
negative straight leg raising test, and no muscle atrophy. Dr. Doman opined that appellant
exhibited symptom magnification and exaggeration. He noted that cervical spine x-rays were
normal, and that x-rays of the lumbar spine showed a solid lumbar fusion from L4 to S1 with
excellent placement of pedicle screws. In answer to specific OWCP questions, Dr. Doman
advised that there were no objective findings on physical examination of residuals of the
accepted cervical, thoracic, and lumbar strains. He opined that these conditions had resolved
long ago and that it was his “firm and definite” opinion that the claim should not be expanded to
include an additional diagnosis. Dr. Doman advised that the January 14, 2010 motor vehicle
accident would have resulted in only a minor, temporary aggravation of appellant’s preexisting
degenerative lumbar spinal stenosis, and lumbar spondylolisthesis and that this aggravation
would have ceased no later than April 14, 2010, when she reached maximum medical
improvement. He advised that it was his “firm and definite” opinion that the 2012 lumbar fusion
surgery was not in any way related to her employment injuries and was for the preexisting
conditions of spondylolisthesis and degenerative spinal stenosis. Dr. Doman further opined that
appellant’s present subjective complaints of pain strongly indicated that she was intentionally
malingering for the purposes of secondary gain. He concluded that she was able to perform
regular full-time work with a minor restriction to avoid lifting more than 40 pounds, noting that
this restriction was for her nonwork-related condition.
In a January 9, 2015 decision, OWCP issued its decision on remand and denied
modification of the February 14, 2014 denial of recurrence claim. It found that the weight of the
medical evidence rested with the opinion of Dr. Doman and concluded that the evidence of
record was insufficient to support the recurrence of disability on November 4, 2013. OWCP
noted that a formal decision denying the surgery and any resulting disability from that surgery
had been issued on September 26, 2014 as the medical evidence failed to establish that the
employment injury caused or aggravated appellant’s preexisting back conditions. It noted that
although appellant had filed a request for reconsideration after the August 27, 2014 decision that
was incorrect as the case had been remanded.
On February 17, 2015 appellant requested reconsideration of the January 9, 2015
decision. She asserted that none of the recommendations of the hearing representative had been
followed by OWCP, that instead of an OWCP medical adviser making a determination, she was
sent for a second opinion evaluation, and he did not address the hearing representative’s
concerns.
In a merit decision dated February 25, 2015, OWCP found that the weight of the medical
evidence regarding the need for back surgery rested with Dr. Doman who advised that it was not
related to the employment injury. It further denied modification of the denial of her recurrence
claim commencing November 4, 2013.

6

LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability, or aid in lessening the amount of
any monthly compensation.7 While OWCP is obligated to pay for treatment of employmentrelated conditions, appellant has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.8
In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103, with the only limitation on
OWCP’s authority being that of reasonableness.9 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts. It is not enough
to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.10 To be entitled to reimbursement of medical expenses, a claimant has the burden of
establishing that the expenditures were incurred for treatment of the effects of an employmentrelated injury or condition.
Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence.11 In order for a surgical procedure to be authorized, a claimant must submit
evidence to show that the surgery is for a condition causally related to an employment injury and
that it is medically warranted. Both of these criteria must be met in order for OWCP to authorize
payment.12
ANALYSIS -- ISSUE 1
OWCP accepted cervical, thoracic, and lumbar strains due to a January 14, 2010
employment injury.
Regarding the June 5, 2012 surgery, Dr. Hogshead, the medical adviser, advised that
surgical spinal fusion was not indicated for a sprain-type injury. He concluded that the
January 14, 2010 employment injury was not relevant to the subsequent surgery. OWCP then
referred the case to Dr. Doman who performed a second opinion evaluation and further found
that the June 5, 2012 lumbar surgery was not related to the January 14, 2010 employment injury.
7

5 U.S.C. § 8103(a); see L.D., 59 ECAB 648 (2008).

8

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

9

See D.K., 59 ECAB 141 (2007).

10

Minnie B. Lewis, 53 ECAB 606 (2002).

11

M.B., 58 ECAB 588 (2007).

12

R.C., 58 ECAB 238 (2006).

7

The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Doman. For a surgical procedure to be authorized, a claimant must submit evidence to show
that the surgery is for a condition causally related to an employment injury and that it is
medically warranted. Both of these criteria must be met in order for OWCP to authorize
payment.13 The accepted conditions in this case are cervical, thoracic, and lumbar strains, and
the pre and postoperative diagnoses for the June 5, 2012 surgery were spinal stenosis and lumbar
spondylolisthesis which, contrary to appellant’s assertion on appeal, have not been accepted.
In his December 22, 2014 report, Dr. Doman advised that the accepted cervical, thoracic,
and lumbar strains had been long resolved, and indicated that it was his “firm and definite”
opinion that the claim should not be expanded to include an additional diagnosis. He advised
that the January 14, 2010 motor vehicle accident would have resulted in only a minor, temporary
aggravation of appellant’s preexisting degenerative lumbar spinal stenosis and lumbar
spondylolisthesis and that this aggravation would have ceased no later than April 14, 2010, when
she reached maximum medical improvement. Dr. Doman further advised that it was his “firm
and definite” opinion that the 2012 lumbar fusion surgery was not in any way related to her
employment-related injuries and was for the preexisting conditions of spondylolisthesis and
degenerative spinal stenosis.
Dr. Kelley, an attending orthopedic surgeon, noted MRI scan findings of
spondylolisthesis and spinal stenosis from L4 to S1 and recommended surgery, which he
performed on June 5, 2012. Other than noting the January 14, 2010 employment injury, he did
not provide an explanation of how this caused or aggravated appellant’s diagnosed lumbar
condition or the need for surgery.
Dr. Shama noted that appellant had surgery for spinal stenosis and indicated that her job
duties aggravated her condition after the January 14, 2010 employment injury. He did not offer
an opinion as to whether the surgery was for a condition causally related to the employment
injury or that it was medically warranted.
As to appellant’s assertion that OWCP did not follow the hearing representative’s
instructions, as noted above, the case was referred to Dr. Hogshead, an OWCP medical adviser,
for an opinion regarding the need for surgery. Moreover, it properly referred her for a second
opinion evaluation. Section 8123(a) of FECA authorizes OWCP to require an employee who
claims compensation for an employment injury to undergo such physical examinations as it
deems necessary.14
The Board concludes that Dr. Doman’s opinion that the lumbar spine surgery was not
related to the January 14, 2010 employment injury represents the weight of the evidence. OWCP
acted within its discretion in denying authorization.15
13

Id.

14

5 U.S.C. § 8123(a). See J.C., Docket No. 09-609 (issued January 5, 2010) (the determination of the need for an
examination, the type of examination, the choice of locale and the choice of medical examiners are matters within
the province and discretion of OWCP).
15

L.D., supra note 7.

8

LEGAL PRECEDENT -- ISSUE 2
Under FECA, the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.16 Disability is
thus not synonymous with physical impairment, which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury, but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA.17 The test of “disability”
under FECA is whether an employment-related impairment prevents the employee from engaging
in the kind of work he or she was doing when injured.18 Whether a particular injury causes an
employee to be disabled for work and the duration of that disability, are medical issues that must
be proved by a preponderance of the reliable, probative, and substantial medical evidence.19
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.20 Causal relationship is a medical issue. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.21
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.22 To
establish a change in the nature and extent of the injury-related condition, there must be
probative medical evidence. The evidence must include a medical opinion, based on a complete
and accurate factual and medical history and supported by sound medical reasoning, that the
disabling condition is causally related to employment factors.23
16

See Prince E. Wallace, 52 ECAB 357 (2001).

17

Cheryl L. Decavitch, 50 ECAB 397 (1999).

18

Corlisia Sims, 46 ECAB 963 (1995).

19

Tammy L. Medley, 55 ECAB 182 (2003).

20

William A. Archer, 55 ECAB 674 (2004).

21

Leslie C. Moore, 52 ECAB 132 (2000).

22

Albert C. Brown, 52 ECAB 152 (2000); Barry C. Petterson, 52 ECAB 120 (2000).

23

Maurissa Mack, 50 ECAB 498 (1999).

9

ANALYSIS -- ISSUE 2
The accepted conditions in this case are cervical, thoracic, and lumbar strains caused by a
January 14, 2010 employment injury. Appellant began working full-time modified duty after the
injury and stopped work in June 2012 to have spinal fusion surgery. After October 2013, she
worked intermittent part-time modified duty until she stopped on June 9, 2014. As noted above,
this surgery was not found to be causally related to the January 10, 2014 employment injury, but
instead to spinal stenosis and lumbar spondylolisthesis, which were not accepted conditions.
Appellant filed a claim for recurrence of disability commencing November 4, 2013.
Neither Dr. Berendt, Dr. Kaplan, nor Dr. Atwater related any symptoms or diagnoses to
the accepted conditions. On December 2, 2013 Dr. Berendt reported appellant’s complaint of
right leg pain with standing and prolonged walking. He diagnosed lumbar radiculopathy,
recommended follow up with an orthopedic surgeon, and advised that she could return to regular
duty. Dr. Kaplan advised on December 26, 2013 that appellant could not work due to pain. He
did not further describe her symptoms or provide a diagnosis. Dr. Atwater merely advised on
January 3, 2014 that appellant had been ill since December 31, 2013 and could return to
unrestricted duty on January 6, 2014.
Dr. Kelley performed the June 5, 2012 surgery and thereafter submitted reports beginning
on June 20, 2012. He indicated that appellant was totally disabled and related the disability to
stenosis and spondylolisthesis and her recovery from the June 5, 2012 surgery for these
conditions. On October 21, 2013 Dr. Kelley noted that she had returned to modified duty and
had complaints of radiating lumbosacral pain. On November 25, 2013 he reviewed a
November 5, 2013 lumbar MRI scan that demonstrated progression of degenerative disc disease.
Dr. Kelley’s last report is dated March 18, 2014, when he advised that appellant could return to
light duty on March 18, 2014. At that time he diagnosed L3-4 stenosis and status post lumbar
fusion. The only diagnoses Dr. Kelley reported were lumbar stenosis and spondylolisthesis. In
none of his reports did he relate appellant’s symptoms of disability to the accepted cervical,
thoracic, and lumbar strains.
Dr. Shama began treating appellant in May 2014, after she had returned to modified duty.
In a May 2, 2014 report, he described her past medical and surgical history and opined that she
continued to have residuals of the January 14, 2010 employment injury. On July 1, 2014
Dr. Shama reported that appellant stopped work on June 9, 2014 due to pain and advised that she
could not work eight hours daily. While he indicated that her modified work duties following
the January 14, 2010 employment injury caused pain such that she could not work, he did not
display knowledge of her specific regular or modified job duties or specifically explain why she
was precluded from performing her modified position beginning in August 2012.
Without a detailed medical report describing how and why appellant was disabled
beginning in August 2012 due to the accepted cervical, thoracic, and lumbar strains, she has not
met her burden of proof to establish entitlement to disability compensation for that period.24
Moreover, Dr. Kelley and Dr. Shama referred to diagnoses of spinal stenosis and lumbar
24

See W.S., Docket No. 14-1022 (issued July 1, 2014).

10

spondylolisthesis, neither of which has been accepted as employment related. The issue of
whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.25
Regarding the claimed disability, Dr. Doman, an OWCP referral physician, advised in his
December 22, 2014 report that on physical examination appellant had no objective findings of
residuals of the accepted cervical, thoracic, and lumbar strains, opining that these had resolved
“long ago.” He also firmly maintained that the claim should not be expanded, stating that the
January 14, 2010 employment injury would have resulted in only a minor, temporary
aggravation of her preexisting degenerative lumbar spinal stenosis and lumbar spondylolisthesis
and that this aggravation would have ceased no later than April 14, 2010, when she reached
maximum medical improvement. The Board finds that the weight of the medical opinion
evidence rests with the opinion of Dr. Doman who provided a comprehensive report in which he
outlined examination findings and provided a rationalized explanation for his opinion regarding
appellant’s ability to work. While he provided a weight restriction, Dr. Doman opined that this
was not employment related.
Appellant did not submit sufficient rationalized medical opinion evidence to establish a
recurrence of disability due to the accepted cervical, thoracic, and lumbar strains.26
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that the
June 5, 2012 surgery was warranted or that she had established a recurrence of disability.

25

Sandra D. Pruitt, 57 ECAB 126 (2005).

26

N.R., Docket No. 14-114 (issued April 28, 2014).

11

ORDER
IT IS HEREBY ORDERED THAT the February 25 and January 9, 2015 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: September 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

